Order, Supreme Court, Bronx County, entered on December 16, 1975, denying defendant’s motion to dismiss this personal injury action pursuant to CPLR 3215 (subd [c]) unanimously affirmed, without costs and without disbursements. CPLR 3215 (subd [c]) provides for the dismissal of a complaint where a "plaintiff fails to take proceedings for the entry of judgment within one year after * * * default”. The cited section is inapplicable to the case at bar, since there was no default by defendant until after June 12, 1975, the date on which plaintiffs filed the summons herein with proof of service. Concur— Stevens, P. J., Kupferman, Murphy, Capozzoli and Yesawich, JJ.